       Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 1 of 16



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES, et             CIVIL ACTION
al.,
                                                     Case No. 4:19-cv-00449-KGB
               Plaintiffs,
                                                     LRFP PLAINTIFFS’ OPPOSITION TO
       v.                                            DEFENDANTS’ MOTION FOR
                                                     EXPEDITED PRELIMINARY-
LESLIE RUTLEDGE, in her official capacity as         INJUNCTION-PROCEEDING
Attorney General of the State of Arkansas, et al.,   DISCOVERY AND MOTION TO QUASH
                                                     JEGLEY DEPOSITION NOTICE
               Defendants.
         Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 2 of 16



                                         INTRODUCTION1

        The relevant question pending before the Court is whether the LRFP Plaintiffs have

demonstrated that the OBGYN Requirement is unconstitutional under binding Supreme Court

precedent because it confers little-to-no medical or safety benefit, and yet imposes an enormous

burden on women’s ability to access abortion.2 Because the LRFP Plaintiffs easily showed as

much in their papers and at the July 22, 2019 hearing, Defendants now attempt to construct an

alternate reality in which PPAEO––which is not a movant on the motion before the Court––can

fill the enormous void in care that would be caused by the OBGYN Requirement. But the record

is undisputed that PPAEO has an insufficient number of abortion providers to do so, and no

facility that meets the standards imposed by the State on surgical-abortion providers. Neither of

these facts are surprising, given the immense stigma associated with abortion care in Arkansas,

and the State’s recent campaign against abortion, which has severely restricted providers’

already-limited ability to provide the medical care that women seek. Nor should the Court

indulge Arkansas’s Hail Mary request for information on out-of-state providers––Arkansas

women’s ability to obtain out-of-state care is irrelevant under the applicable legal standard.

Moreover, it is wholly disingenuous of the State to simultaneously claim that (i) abortion is

unsafe when provided by non-OBGYNs, and (ii) Arkansas women who cannot access in-state

care because of the OBGYN Requirement should obtain abortions in states where non-OBGYNs

routinely provide care.


1
 This brief refers to (i) Plaintiffs Little Rock Family Planning and Dr. Thomas Tvedten as the “LRFP
Plaintiffs”; and (ii) Defendants’ motion for expedited preliminary-injunction-proceeding discovery as the
“Mot.” Unless otherwise indicated, all internal quotations and citations are omitted and all emphasis is
added.
2
 This Court also has pending before it the question of whether the 18-Week and Reason Ban are
unconstitutional, but Defendants’ discovery requests relate only to Plaintiffs’ challenge to the OBGYN
Requirement.

                                                    1
         Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 3 of 16



        Because there is no good cause for the discovery that Defendants seek, Plaintiffs

respectfully request that the Court deny their request for it, and also quash the Deposition Notice

that Defendants improperly served in Jegley.

                                          BACKGROUND

PPAEO Withdrew From The TRO/PI Motion.

        PPAEO and PPAEO physician Dr. Stephanie Ho are Plaintiffs in this case, and they

originally joined the LRFP Plaintiffs in seeking emergency relief from enforcement of the

OBGYN Requirement. See generally Pls.’ Mot. for Temporary Restraining Order and/or

Preliminary Injunction, Dkt. No. 2 (“TRO/PI”). On July 6, 2019, however, PPAEO withdrew

from Plaintiffs’ TRO/PI motion. See Dkt. No. 32. Because PPAEO Fayetteville is currently

experiencing unanticipated issues with its lease, PPAEO Fayetteville and Dr. Ho are not

providing any abortion care, and thus do not need emergency relief from the OBGYN

Requirement’s enforcement. See Dkt. No. at 32-1.3

It Is Beyond Dispute That PPAEO Does Not Provide Surgical Abortion Care In Arkansas.

        The record evidence in this case demonstrates definitively that PPAEO does not and

cannot provide surgical abortion care in Arkansas:

PPAEO Fayetteville

        Before the PPAEO Fayetteville health center stopped providing abortion care earlier this




3
  PPAEO’s withdrawal from the emergency-relief motion does not impact the LRFP Plaintiffs’ ability to
obtain facial relief from the OBGYN Requirement, based on their showing that the OBGYN Requirement
will affect a “large fraction” of Arkansas women. See TRO/PI 39-47; Temporary Restraining Order, Dkt.
No. 83, at 148, 153-56; see also Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016) (holding
facial relief warranted because Plaintiffs met large-fraction standard, even where some providers not
affected by restrictions at issue); Planned Parenthood Ark. & E. Okla. v. Jegley, 864 F.3d 953, n.9 (8th
Cir. 2017).

                                                   2
                Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 4 of 16



month, it provided only medication abortions up to 10 weeks LMP.4 As Dr. Ho explained,

“[s]urgical abortions [could] not be performed at the Fayetteville health center because that

health center does not meet the additional requirements imposed by the state on facilities where

surgical abortions are performed.”5 Although PPAEO currently has several live possibilities for

properties where PPAEO Fayetteville could re-open and provide medication abortions,6 none

meet the additional building requirements imposed by the State for surgical-abortion providers.7

PPAEO Little Rock

           Dr. Janet Cathey, one of the two OBGYNs who provide abortion care at PPAEO Little

Rock, explained that PPAEO’s current Little Rock health center likewise provides only

medication abortions, because it does not satisfy the additional building requirements imposed

by the State for surgical abortion providers.8 Although PPAEO Little Rock is about to move to a

new location, PPAEO CEO Dr. Brandon Hill noted that PPAEO “struggled to find a facility that

[it] could lease,” “encounter[ing] a number of landlords who were not willing to lease to Planned

Parenthood.”9 PPAEO eventually identified a property for sale by an owner who is supportive of

PPAEO’s work, but PPAEO “cannot provide surgical abortions at the new location,” again

because of the building requirements imposed on surgical-abortion providers.10




4
    Ho Decl. ¶ 9.
5
    Ho Decl. ¶ 10.
6
    Hill Decl. ¶ 6.
7
 At the Court’s or Defendants’ request, Plaintiffs will provide a declaration from PPAEO CEO Brandon
Hill averring that this is true.
8
    Cathey Decl. ¶ 4.
9
    Supplemental Hill Decl. ¶ 3.
10
     Id. ¶ 5.

                                                  3
            Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 5 of 16



Defendants Subpoenaed A PPAEO Physician For
Testimony At The July 22, 2019 Hearing.

           On July 9, 2019, Defendants subpoenaed Dr. Cathey for testimony at the July 22, 2019

hearing. Plaintiffs did not move to quash, and Dr. Cathey appeared to testify without objection.

Defendants asked Dr. Cathey no questions about (i) PPAEO Little Rock’s new facility and its

anticipated changes in patient volume, (ii) the possibility of PPAEO providing surgical-abortion

care in Arkansas, (iii) the building requirements imposed by the State on surgical-abortion

providers, or (iv) the capacity of PPAEO providers to perform abortion care.11 Instead,

Defendants used their time to ask Dr. Cathey only a handful of questions regarding whether she

asks about a woman’s reasons for seeking abortion care.12

           Consistent with Dr. Hill’s sworn statements, Dr. Cathey reiterated on cross examination

by Plaintiffs that PPAEO will not be able to provide surgical-abortion care at its new Little Rock

facility.13 She also explained, consistent with Dr. Hill’s testimony,14 that even though the new

facility will enable PPAEO to see more patients (PPAEO provides Arkansas residents with a

range of health-care services, including gynecological care, STD testing, and transgender care15),

the new facility will not enable PPAEO to see more abortion patients, because PPAEO has not

recruited additional abortion providers.16 Defendants declined to ask Dr. Cathey any questions


11
     See July 22, 2019 Tr. at 199-202.
12
   See id. at 200-01 (“[I]f a pregnant woman came to see you for treatment in your clinic and she told you
that she wanted an abortion because her spouse or perhaps another close family member was a
transgender person and she did not want to raise a transgender baby, [would you] abort that baby?”).
13
  See id. at 204 (Q: Do you know whether they’ll be able to provide surgical abortions at that facility?
A: Absolutely will not be able to).
14
     Supplemental Hill Decl. ¶ 6.
15
     See, e.g., Cathey Decl. ¶ 8; see also Ho Decl. ¶ 9.
16
  See July 22, 2019 Tr. at 204 (Q: And do you know whether Planned Parenthood has recruited
additional abortion providers to provide at that facility? A: No, not to my knowledge, and I think I
would know that). This is not for want of trying. Plaintiffs showed, for example, that PPAEO undertook

                                                           4
             Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 6 of 16



on these topics, even though they were invited to do so by the Court.17

Plaintiffs Correct The Record After The July 22, 2019 Hearing
Regarding Dr. Lindo’s Abortion-Care Reliance Materials.

           Also during the July 22 hearing, Plaintiffs’ expert Dr. Jason Lindo testified about his

conclusions that if the OBGYN Requirement is enforced (i) 62-70% of women who have

historically obtained abortions in Arkansas will not be able to obtain the same care, and (ii) 89-

100% of women will no longer be able to access surgical-abortion care in Arkansas.18

Defendants attempted to undermine his testimony by pointing out that the historical abortion-

care data that Plaintiffs provided Defendants shows that Dr. Fred Hopkins, LRFP’s only board-

certified OBGYN, provided 28 abortions on April 28, 2018, contrary to Dr. Lindo’s assumption

that Dr. Hopkins never performed more than 21 procedures on a given day.19

           On the morning of July 23, Plaintiffs submitted a Notice of Correction supported by a

sworn statement by Dr. Lindo explaining that due to a Microsoft Excel merging error by

Plaintiffs’ counsel, the LRFP abortion-care data provided to Defendants by Plaintiffs contained

duplicate entries for April 2018, which wrongly doubled the number of procedures provided that

month. See Dkt. No. 79. Defendants moved to strike later that same day (see Dkt. No. 80), but

nowhere questioned the veracity of Plaintiffs’ merging-error explanation.




extensive efforts to identify additional abortion providers after the OBGYN Requirement was passed but,
like LRFP, received little-to-no interest. See, e.g., Ho Decl. ¶¶ 21-32.
17
     See id. at 204-05.
18
     July 22, 2019 Tr. at 131.
19
     Id. at 114.

                                                    5
         Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 7 of 16



The Court Enters A Temporary Restraining Order
Barring The Three Challenged Restrictions From Taking Effect.

       On July 23, 2019, the Court entered a 14-day TRO preventing all three challenged

restrictions from taking effect. See Dkt. No. 83. In entering a TRO rather than a preliminary

injunction, the Court noted the post-hearing July 23 filings, and found that Defendants have not

yet had a sufficient opportunity to challenge Plaintiffs’ requested relief. See id. at 5.

Defendants Serve Supplemental Discovery Requests
Relating Only To PPAEO And Out-Of-State Providers.

       On July 25, 2019, Defendants filed a motion seeking expedited, pre-preliminary-

injunction documents, information, and testimony that have nothing to do with the LRFP

Plaintiffs’ provision of abortion care. See Dkt. No. 86. Specifically, Defendants seek (i)

documents, information, and testimony regarding the increased volume of patients that PPAEO

can see at its new Little Rock health center (Interrogatory No. 1, RFP No. 1, Rule 30(b)(6)

Deposition Notice), (ii) testimony regarding PPAEO’s efforts to comply with any and all of

Arkansas’ abortion restrictions (Rule 30(b)(6) Deposition Notice), (iii) documents and testimony

regarding PPAEO’s search for a new facility in Fayetteville (RFP 2, Rule 30(b)(6) Deposition

Notice), (iv) the capacity of PPAEO’s providers to perform abortions (Rule 30(b)(6) Deposition

Notice), and (v) PPAEO’s inability to provide surgical-abortion care in Fayetteville and Little

Rock (Interrogatory Nos. 2-3 and RFP 1-4) (together, the “PPAEO Discovery Requests”).

Defendants also seek information and testimony regarding the number of out-of-state abortions

obtained by Arkansas residents at unspecified health centers in Oklahoma, Missouri, Texas,

Tennessee, Mississippi, Louisiana, and Kansas (Interrogatory No. 4, Rule 30(b)(6) Deposition

Notice). Finally, Defendants served a Notice of Deposition in the Jegley litigation that is




                                                  6
            Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 8 of 16



substantively identical to that served in this case.20 Defendants made no effort to meet and

confer with Plaintiffs before filing their motion.

           Although Defendants again complain that Plaintiffs have not sent them the abortion-care

data on which Dr. Lindo relied in the exact same format it was sent to Dr. Lindo (and again cite

no authority supporting that request), they identify no issue with Plaintiffs’ merging-error

explanation for the discrete, April 2018 discrepancies identified at the hearing. See id.

                                            ARGUMENT

     I.    THE COURT SHOULD DENY DEFENDANTS’ EXPEDITED-DISCOVERY
           REQUESTS.

                  A. Defendants’ Repeated Violation of the Local Rules Warrants Denying Their
                     Motion.

           As an initial matter, the Court should reject Defendants’ motion for expedited discovery

because they again flouted Local Rule 7.2(g)’s requirement that they meet and confer with

Plaintiffs before moving to compel discovery. Rule 7.2(g) states that if any discovery motion

lacks a statement that the parties have conferred in good faith, “that motion may be dismissed

summarily for failure to comply with this rule.” “Repeated failures to comply,” as is the case

here (Defendants likewise failed to meet and confer before filing their first motion for expedited

discovery), “will be considered an adequate basis for the imposition of sanctions.”

                  B. There Is Not Good Cause For The Discovery That Defendants Seek.

           As this Court recently observed in evaluating Defendants’ first expedited-discovery

requests, a district court has broad discretion regarding discovery motions. See United States v.

Washington, 318 F.3d 845, 857 (8th Cir. 2003); see also Dkt. No. 42 at 2. The purpose of a

preliminary injunction is “to preserve the relative positions of the parties until a trial on the


20
     Exhibit 1.

                                                     7
         Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 9 of 16



merits can be held. Given this limited purpose, and given the haste that is often necessary if

those positions are to be preserved, a preliminary injunction is customarily granted on the basis

of procedures that are less formal and evidence that is less complete than in a trial on the merits.”

Univ. of Texas v. Camensich, 451 U.S. 390, 395 (1981). In fact, the court can rule on a

preliminary-injunction motion based on evidence provided only in sworn affidavits. See Hoegne

v. Kerns, 47 F. App’x 796, 797 (8th Cir. 2002) (observing “[i]t was not necessary for [the district

court] to hold an evidentiary hearing, and it did not abuse its discretion by granting the

preliminary injunction motion on the basis of affidavits”); Wounded Knee Legal Defense/Offense

Comm. v. F.B.I., 507 F.2d 1281, 1286–87 (8th Cir. 1974) (“[I]it has often been held that

affidavits may be received at a hearing on a motion for a preliminary injunction.”); see also Dkt.

No. 42 (“[T]he Court has taken into account that it is not bound to hold an evidentiary hearing on

plaintiffs’ motion for a [TRO] and/or [PI] and could rule on such a motion based only upon

submitted affidavits) (citing Hoehne, 47 Fed. App’x at 797).

       Thus, at the preliminary-injunction stage, “‘[e]xpedited discovery is not the norm.’”

Dorrah v. United States, 282 F.R.D. 442, 445 (N.D. Iowa 2012) (quoting Merrill, Lynch, Pierce,

Fenner & Smith, Inc. v. O’Connor, 194 F.R.D. 618, 624 (N.D. Ill. 2000)). As this Court recently

observed, “the party seeking discovery must demonstrate that the need for expedited discovery,

in consideration of the administration of justice, outweighs prejudice to the responding party.”

Nilfisk, Inc. v. Liss, 2017 WL 7370059, at *7 (D. Minn. Jun. 15, 2017); see also Dkt. No. 42 at 3.

The court must therefore “examine the entirety of the record to date and the reasonableness of

the request for expedited discovery in light of surrounding circumstances.” Id. Accordingly,

courts routinely deny or severely restrict preliminary-injunction-stage discovery requests that are

burdensome, overly broad, and not essential to the court’s evaluation of the motion. See, e.g.,



                                                 8
         Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 10 of 16



Gillespie, 2018 WL 1904845, at *2 (denying motion for expedited discovery that would be

“overly burdensome and unreasonably costly”); Arab Am. Civil Rights League v. Trump, 2017

WL 5639928, at *4 (E.D. Mich. Mar. 31, 2017) (denying plaintiffs’ preliminary-injunction-stage

discovery request because discovery not clearly “essential” and any need for information

substantially outweighed by burden on defendants to produce information at early stage);

BCBSM, Inc. v. Vazquez, 2014 WL 12778827, at *5 (D. Minn. July 25, 2014) (denying

expedited-discovery request where the requests were “overly broad” and “more appropriately

flushed out later during the course of ordinary discovery”).

        As detailed below, the Court should deny Defendants’ requests because (i) there is no

justification for the PPAEO Discovery Requests, and (ii) Defendants’ request for information

relating to out-of-state abortion providers is improper and burdensome, and seeks plainly

irrelevant information. The Court should also quash the Jegley Notice of 30(b)(6) Deposition,

because there is no need for discovery in Jegley, and Plaintiffs cannot use Jegley to circumvent

the obvious infirmities with the discovery requests in this case.21

                    1. There Is No Justification For The PPAEO Discovery Requests.

        There are at least three reasons why the Court should reject the PPAEO Discovery

Requests. First, the PPAEO Discovery Requests are completely irrelevant to the issues

presented by the LRFP Plaintiffs’ motion for a preliminary injunction. Because PPAEO is not

seeking emergency relief from the OBGYN Requirement, the issues pending before the Court

are the LRFP Plaintiffs’ ability to comply with the OBGYN Requirement (they cannot, see, e.g.,

TRO/PI Mot. at 39-47), and the impact on women seeking abortions in Arkansas if the OBGYN


21
  Plaintiffs incorporate here by reference their previously lodged objections to Defendants’ definitions of
“PPAEO” and “LRFP.” Plaintiffs also expressly reserve the right to assert additional responses and
objections to these discovery requests.

                                                     9
        Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 11 of 16



Requirement is enforced and LRFP is unable to provide care (it would devastate access in the

state, see, e.g., id.). To the extent that Defendants are suggesting that the LRFP Plaintiffs

overstate the impact of a statute precluding LRFP non-OBGYNs Dr. Tvedten and Dr. Horton

from providing care because PPAEO could fill the surgical-abortion void if LRFP closes,

Defendants’ suggestion finds no basis in the undisputed factual record of this case. Plaintiffs

have repeatedly demonstrated through live testimony and sworn declarations that PPAEO cannot

provide surgical abortions, given (among other things) their limited number of providers and

facility limitations. See supra 2-3.

       Second, after burdening Dr. Cathey with a subpoena that kept her in Court and away from

her patients all day on July 22, Defendants simply chose not to ask about any of the issues on

which they now seek discovery, including PPAEO’s ability to provide surgical-abortion care in

Arkansas, capacity at the new Little Rock health center, or capacity of PPAEO’s providers. See

supra 4. PPAEO should not be forced at this stage of the case to prepare and produce a witness

for a deposition regarding irrelevant topics on which Defendants already had an opportunity to

obtain testimony.

       Third, the requests for production are enormously burdensome. For example, RFP No. 2

seeks all documents (including text messages, e-mails, and correspondence) that relate in any

way to any extent and for any reason to PPAEO’s efforts to find a new location in Fayetteville.

RFP No. 3 seeks all documents that relate in any way to any extent and for any reason to (i)

PPAEO’s “efforts to raise funds for” a new Little Rock facility, (ii) “plans to transition its Little

Rock operations,” or (iii) “operational plans” for the new facility, including business plans and

building-floor plans. Even if these requests sought relevant information (which they do not, see

supra), there is not sufficient time in the fourteen-day period before the TRO expires (let alone



                                                  10
        Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 12 of 16



between now and July 30, the date by which Defendants demand the production, see Dkt. No.

86) to collect, review, and produce these documents, which necessarily will span multiple

custodians and document-storage locations. Defendants do not attempt to justify the breadth of

these irrelevant requests, which should be rejected.

                   2. Defendants’ Request For Information From Out-Of-State Abortion
                      Providers Is Defective For Several Reasons.

       There are at least four reasons why Defendants’ request for information regarding out-of-

state abortion providers should be rejected.

       First, the request is unduly vague. Defendants nowhere specifically identify the abortion

providers that they intend for Plaintiffs to address in their response to Interrogatory No. 4,

instead vaguely referencing “abortion facilities in States bordering or near Arkansas” that

“PPAEO and/or related parties operate––or in the last five years has operated.”

       Second, and assuming that Defendants’ intent is to obtain records from Planned

Parenthood affiliates in other States, the request is procedurally improper. PPAEO (i.e., Planned

Parenthood of Arkansas and Eastern Oklahoma) owns no health-care facilities where abortions

are provided in Missouri, Texas, Tennessee, Mississippi, Louisiana, or Kansas. Thus, the highly

confidential abortion-care records at any health centers in those states are not in PPAEO’s

possession, custody, or control, and PPAEO has no authority to produce them. See Fed. R. Civ.

P. 34; see also Acosta v. La Piedad Corp., 894 F.3d 947, 952 (8th Cir. 2018) (corporation cannot

be ordered to produce affiliate’s documents absent showing that corporation has “access to these

documents and the ability to obtain them for its usual business”).

       Third, Defendants have provided no compelling argument as to why the requested out-of-

state provider information is relevant to this litigation. Defendants claim that the information is

relevant to “the distances Plaintiffs’ expert [Jason Lindo] claims Arkansas women will have to

                                                 11
           Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 13 of 16



drive in order to obtain an abortion under the assumptions Plaintiffs have instructed him to

make.” Mot. at 1. That makes no sense. Dr. Lindo identified in his declaration the nearest cities

to Fayetteville and Little Rock with abortion providers (Memphis, Shreveport, Tulsa, Jackson,

Dallas, and Wichita), and estimated roundtrip driving distances to many of those locations.22

Information on the specific number of abortions historically obtained by Arkansas residents at

those facilities is not necessary to test Dr. Lindo’s opinions on these issues. In fact, information

about the historical rates at which Arkansas women have traveled out of state for care has

nothing to do with the rate at which women would have to do so going forward, if the OBGYN

Requirement takes effect. And driving-distance information is publicly and equally available to

Defendants.

          To the extent that Defendants seek information regarding out-of-state providers to

support their argument that if LRFP closes, Arkansas women can simply travel out of state to

access care, the argument (i) finds no support in the law and, (ii) only illustrates the absence of

any benefit associated with the OBGYN Requirement. Plaintiffs showed in their emergency-

relief papers that “[a] state cannot lean on its sovereign neighbors to provide protection of its

citizens’ federal constitutional rights,” Jackson Women’s Health Org. v. Currier, 760 F.3d 448,

457 (5th Cir. 2014), including abortion rights. See TRO/PI at 45-46. Indeed, this Court already

“decline[d] to consider out-of-state abortion providers” in its analysis regarding whether the

OBGYN Requirement imposes an unconstitutional undue burden on women seeking access to

abortion in Arkansas, Dkt. No. 83 at 143-45, and cited numerous authorities showing that “no

State can be excused from performance [of its constitutional obligations] by what another state

may do or fail to do,” id. at 144 (citing State of Missouri ex rel. Gaines v. Canada, 305 U.S. 337,


22
     Lindo Decl. Table 1; see also ¶ 67.

                                                 12
           Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 14 of 16



350 (1938). And Arkansas’s attempt to point its citizens to providers in states that have no

OBGYN Requirement is entirely at odds with its assertion that the OBGYN Requirement is

necessary to protect them. Indeed, it could not be more ironic that the State is defending an

OBGYN Requirement that would force LRFP’s Dr. Horton to stop providing care at LRFP,

while at the same time insisting that the OBGYN Requirement is not unduly burdensome

because Arkansas women could simply travel across the border to Tennessee, where Dr. Horton

also provides care.23

           Finally, the request for five years of highly confidential patient information from

multiple, unidentified providers in seven different states, which may be protected from disclosure

under the Health Insurance Portability and Accountability Act (“HIPAA”), is an exceptionally

burdensome fishing expedition for irrelevant patient information. It is particularly intrusive

when considered alongside Defendants’ repeated failure at the July 22 hearing to comply with

their confidentiality obligations under the Protective Order, and recent Friday-afternoon threat to

unilaterally release confidential LRFP and PPAEO patient data.24 It should be rejected for that

reason alone.

                         3. The Court Should Quash The Notice Of Deposition That Defendants
                            Served In Jegley.

           Defendants served in Jegley a 30(b)(6) Deposition Notice seeking testimony regarding

PPAEO’s (in)ability to provide surgical-abortion care in Arkansas in implicit recognition that

they have no reasonable basis on which to request that information in this case. The Court

should reject Defendants’ attempt to circumvent the discovery rules, and quash the Notice,

because there is simply no need for any discovery in Jegley. As the Court has previously


23
     Horton Decl. ¶ 2.
24
     This threat is addressed in the emergency motion that Plaintiffs filed earlier today.

                                                        13
        Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 15 of 16



observed, the pending, unopposed motion to dismiss in that matter means that “Jegley qualifies

as a ‘prior closed case’ as that phrase is defined in General Order No. 39.” Dkt. No. 29 at 2–3.

Defendants nowhere explain why they need discovery in a case they agree should be dismissed.

And even if the testimony sought was not completely mooted by the pending motion to dismiss,

the Deposition Notice is identical to the Deposition Notice that Defendants served in this case,

which Plaintiffs address above. See supra 9-11.

                                        CONCLUSION

       For all of the reasons stated above, the Court should deny Defendants’ motion for

expedited preliminary-injunction-proceeding discovery, and quash the Jegley Rule 30(b)(6)

Notice of Deposition.

 Dated: July 29, 2019                           Respectfully submitted,

                                                Leah Godesky*
                                                Kelly Scavone*
                                                Attorneys for Plaintiffs
                                                O’Melveny & Myers LLP
                                                Times Square Tower
                                                7 Times Square
                                                New York, New York 10036
                                                lgodesky@omm.com
                                                kscavone@omm.com
                                                Tel: (212) 326-2254
                                                Fax: (212) 326-2061

                                                Kendall Turner*
                                                Attorney for Plaintiffs
                                                O’Melveny & Myers LLP
                                                1625 Eye St. NW
                                                Washington, DC 20006
                                                (202) 383-5300
                                                kendallturner@omm.com

                                                Taylor Simeone*
                                                Attorney for Plaintiffs
                                                O’Melveny & Myers LLP
                                                1999 Avenue of the Stars

                                                14
      Case 4:19-cv-00449-KGB Document 92 Filed 07/29/19 Page 16 of 16



                                        Los Angeles, CA 90067
                                        tsimeone@omm.com
                                        (310) 553-6700


Meagan Burrows*                         Bettina Brownstein (AR Bar No. 85019)
Susan Talcott Camp*                     Bettina E. Brownstein Law Firm
American Civil Liberties Union          904 West 2nd Street, Suite 2
Foundation                              Little Rock, AR 72201
125 Broad St, 18th Floor                (501) 920-1764 – Telephone
New York, NY 10001                      bettinabrownstein@gmail.com
mburrows@aclu.org
tcamp@aclu.org                          On Behalf of the Arkansas Civil Liberties Union
(212) 549-2633                          Foundation, Inc.
Attorneys for Plaintiffs LRFP and Dr.   Attorney for Plaintiffs
Thomas Tvedten
                                        Rebecca Rhodes Jackson (AR Bar No. 2017079)
Maithreyi Ratakonda*                    904 West 2nd Street
Planned Parenthood Federation of        Little Rock, AR 72201
America                                 (314) 440-6265 – Telephone
123 William St., 9th Fl.                beckywesth@gmail.com
New York, NY 10038
mai.ratakonda@ppfa.org                  On Behalf of the Arkansas Civil Liberties Union
(212) 261-4405                          Foundation, Inc.
                                        Attorney for Plaintiffs LRFP and Dr. Thomas Tvedt
Attorney for Plaintiffs PPAEO and Dr.
Stephanie Ho

* Motion for admission pro hac vice
granted




                                        15
